DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "roughing" in claim 15 is a relative term which renders the claim indefinite.  The term "roughing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is considered “roughing” relative to any other layer surface.  For purposes of compact prosecution, the Examiner will interpret the claim to require any degree of roughing.
Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, 12-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Patent Application Publication No. 2010/0224891)(“Zhang”).
Regarding Claim 1, Zhang teaches a semiconductor device comprising a first type semiconductor structure (Figure 6B, item 303) comprising a first lattice constant (¶0038), a first side and a second side opposite to the first side; an active structure (Figure 6B, item 302) on the first side and emitting a radiation having a peak wavelength between 1000 nm and 2000 nm (¶0043 – note infrared disclosed); and a contact layer (Figure 6B, item 400) on the second side and comprising a second lattice constant (¶0038); wherein a difference between the second lattice constant and the first lattice constant is at least 0.5% (¶0038).
Regarding Claim 2, Zhang further teaches the active structure comprises a first element (¶0043, AlGaInN) and the contact layer does not comprise the first element (¶0045, Zn(Mg,Cd,Be)O(S,Se)).
Regarding Claim 3, Zhang further teaches the active structure comprises a second element (¶0043, AlGaInN) different from the first element, and the contact layer does not comprise the second element (¶0045, Zn(Mg,Cd,Be)O(S,Se)).
Regarding Claim 4, Zhang further teaches the first element is indium (¶0043, AlGaInN) and the second element is aluminum (¶0043, AlGaInN).
Regarding Claim 5, Zhang further teaches the first type semiconductor structure comprises the first element (¶0043).
Regarding Claim 6, Zhang further teaches a buffer layer between the contact layer and the first type semiconductor structure (Figure 6B, item 201, ¶0055).
Regarding Claim 7, Zhang further teaches the buffer layer comprises a quaternary semiconductor compound (¶0045).
Regarding Claim 9, Zhang further teaches a buffer layer (Figure 6B, item 201) between the contact layer and the first type semiconductor structure, wherein the buffer layer comprises the first element (¶0055).
Regarding Claim 10, Zhang further teaches a window layer (Figure 6B, item 201) between the contact layer and the first type semiconductor structure.
Regarding Claim 12, Zhang further teaches the window layer comprises the same material as or different from that of the contact layer (¶0055).
Regarding Claim 13, Zhang further teaches the window layer has a third lattice constant and a difference between the first lattice constant and the third lattice constant is lower than 0.5% (¶0055).
Regarding Claim 14, Zhang further teaches a base (Figure 6B, item 100) and a second type structure (Figure 6B, item 301) between the active structure and the base, wherein the second type structure comprises the first element (¶0043).
Regarding Claim 15, Zhang further teaches the contact layer has a roughing structure (see Figure 6B and associated text, note every material inherent has some roughness and thus has “a roughing structure”).
Regarding Claim 16, Zhang further teaches the contact layer has a band gap higher than that of the active structure (note materials of ¶0043 and ¶0045 inherently have band gaps with the required relationship).
Regarding Claim 18, Zhang further teaches a base (Figure 6B, item 200) and a bonding layer (Figure 6B, item 201) between the base and the active structure.
Regarding Claim 19, Zhang further teaches the contact layer has a third element (¶0046) and the active structure does not comprise the third element (¶0043).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to Claim 10 above.
Regarding Claim 11, Zhang teaches Claim 10 as indicated above. Zhang does not specifically teach the window layer has a thickness between 300 nm and 10000 nm, however it would have been obvious to one of ordinary skill in the art at the time of effective filing to optimize the thickness of the window layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to Claim 1 above, and further in view of Prineas et al. (US Patent Application Publication No. 2020/0006592) (“Prineas”).
Regarding Claim 17, Zhang teaches Claim 1 as indicated above.  Zhang teaches a first electrode and second electrode (see Figure 6B), however, Zhang does not specifically teach a base, a first electrode and a second electrode, wherein the first electrode and the second KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).









Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to Claim 1 above, and further in view of Eisert et al. (US Patent Application Publication No. 2014/0117396) (“Eisert”).
Regarding Claim 20, Zhang teaches Claim 1 as indicated above. Zhang does not specifically teach a package structure comprising: a packaging mount; a semiconductor device of claim 1 on the packaging mount; and an encapsulating structure covering the semiconductor device. Eisert teaches attaching an LED structure to a packaging mount (Figure 5, item 40), an LED (Figure 5, item 10+21+22) on the mount, and an encapsulating structure (Figure 5, item 6) covering the LED. It would have been obvious to use the packaging structure of Eisert in the light emitting structure of Zhang, as the arrangement is a well-known structure in the art capable of emitting light in a semiconductor package (see Figure 5 and ¶0146-0153).  The combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a prima facie case of obviousness, see MPEP ¶2143 - KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, alone or in combination, teaches the limitations of Claim 8, specifically “the contact layer comprises a first dopant with a first doping concentration and the buffer layer comprises the first dopant with a second doping concentration, the active structure comprises the first dopant with a third doping concentration, and the second doping concentration is between the first doping concentration and the third doping concentration.”
Conclusion
















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al. (US Patent No. 7,126,160)
Improved Light Extraction in AlGaInP-Based LEDs Using a Roughened Window Layer, Ray-Hua Horng et al 2008 J. Electrochem. Soc. 155 H710

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891